Title: Enclosure: Instructions for a Carriage, 30 March 1801
From: Jefferson, Thomas
To: Edwards, Enoch


  EnclosureInstructions for a Carriage

A handsome chariot for both city & country use, consequently to be made
very light, and to be hung absolutely low, without any regard at all to the
modern fashion, as low as they came in former times, which the dangerous
roads of the country absolutely require.
a very large semicircular light behind.
quadrantal lights in each hind quarter.
Venetian blinds and glasses to all the lights, & spring curtains
calico lining
plated beads & cypher.
qu? plated caps to the hubs of the wheels.
a driver’s box to be taken off or on easily. by 4. screws.
a light boot to be off or on at pleasure. in this, have no regard to the ridiculous
fashion of enormous boots.
no lantherns.
2 pr. plated harness, with both pads & postillion saddles, to be easily changed.

 